 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Teamsters Local Union No. 528, affiliatedwith the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica and National Homes Corporation and SouthernCouncil of Industrial Workers, United Brotherhoodof Carpenters & Joiners of America, AFL-CIO,acting on behalf of Millmen's Local Union No.1528, United Brotherhood of Carpenters & Joinersof America, AFL-CIO. Case 10-CD-271November 20, 1978DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Southern Council of IndustrialWorkers, United Brotherhood of Carpenters & Join-ers of America, AFL-CIO, acting on behalf ofMillmen's Local Union No. 1528, United Brother-hood of Carpenters & Joiners of America, AFL-CIO, hereinafter called the Carpenters, on March 27,1978, alleging that General Teamsters Local UnionNo. 528, affiliated with the International Brother-hood of Teamsters, Chauffeurs, War-housemen andHelpers of America, hereinafter called the Teamstersor Local 528, had violated Section 8(b)(4)(D) of theAct by engaging in certain proscribed activity withan object of forcing or requiring the Employer, Na-tional Homes Corporation, to assign certain work toemployees it represents rather than to employees rep-resented by the Carpenters.Pursuant to notice a hearing was held before Hear-ing Officer Ann D. Reel on April 17, 1978. All par-ties appeared and were afforded full opportunity tobe heard, to examine and cross-examine witnesses,and to adduce evidence bearing on the issues.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard makes the following findings:1. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that the Em-ployer, an Indiana corporation which maintains anoffice and place of business on Railroad Street inThomson, Georgia, is engaged in the manufactureand sale of prefabricated homes. During the past rep-resentative 12-month period, the Employer sold andshipped goods valued in excess of $50,000 directly tocustomers located at points outside the State ofGeorgia. We find that the Employer is engaged incommerce within the meaning of Section 2(6) and (7)of the Act and that it will effectuate the purposes ofthe Act to assert jurisdiction herein.11. TIHE LABOR OR(iANIZAIIONS INVOIVEDThe parties stipulated, and we find, that the Team-sters and the Carpenters are labor organizationswithin the meaning of Section 2(5) of the Act.III. THE DISPUTEA. The Work in DisputeThe work in dispute is the service and mainte-nance, including gas and oil service, of forklifts andstraddlers used by the Employer at its Thomson,Georgia, manufacturing facility.B. Background and Facts of the DisputeThe Employer manufactures prefabricated homesin Thomson, Georgia. Its facility consists of a plantwith several annexes, as well as a garage a blockaway. The garage is called the transportation depart-ment. The Teamsters has represented transportationdepartment employees since 1961, while the Carpen-ters has represented production and maintenanceemployees at the plant since 1967.Previously, plant employees operated the Employ-er's 13 forklifts and I straddler on the floor of theplant during the one and only shift. Transportationdepartment employees were responsible for storing,maintaining, repairing, oiling, and gasing these ma-chines and driving them to the plant from the trans-portation department every morning and back to thedepartment at night. Each morning, 10 to 15 trans-portation department employees drive the lifts fromthe department to the plant over public roads. Thisride takes from 15 to 20 minutes. Teamsters had per-formed the work from 1967 through 1977.On May 31, 1977, the Employer replaced 10 of thelifts and removed them, as well as 3 old lifts and astraddler, to the plant for storage and use. The Em-ployer assigned the disputed work to the plant pro-duction and maintenance employees. The Teamstersgrieved this loss of work.370 GENERAL TEAMSTERS LOCAL UNION NO. 528On January 25. 1978, the Teamsters Southern Mul-ti-State Grievance Committee, herein called Griev-ance Committee, awarded the work in dispute totransportation department employees. The Carpen-ters was not afforded an opportunity to participate inthe grievance process. On March 7, 1978, the Em-ployer complied with the Grievance Committeeaward. Thereafter, the Carpenters filed a grievance.On March 13, 1978, however, the Teamsters, by let-ter, advised the Employer that if the GrievanceCommittee's award was not honored, the Employerwould be picketed and possibly struck.C. The Contention of the PartiesThe Employer contends that its new method ofoperations justifies its assignment of the disputedwork to its production and maintenance employees,who are represented by the Carpenters. The Em-ployer argues that it is more efficient and economicalto store lifts in the building in which they are usedand to have the same employees who operate the liftsmaintain them.The Carpenters contends that the use and mainte-nance of forklifts is part and parcel of the productionprocess and, as such, should be interpreted to bewithin the Carpenters certified unit of productionand maintenance employees.The Teamsters contends that it has not attemptedto force the Employer to assign work to it within themeaning of Section 8(b)(4)(D). In addition, theTeamsters contends that its members had performedthe disputed work from 1961 until the Employerreassigned the work to the Carpenters in 1977. TheTeamsters argues that its certification covers thework in question. Furthermore, it cites the particularskills of employees it represents to perform the workand the efficiency of operations attendant upon suchskills. Finally, the Teamsters argues that the Employ-er's past practice and the Grievance Committee'saward justify the assignment of the work to its mem-bers.D. Applicahilitv of the StatuteBefore the Board may proceed with the determina-tion of a dispute pursuant to Section 10(k) of the Act,it must be satisfied that (I) there is reasonable causeto believe that Section 8(b)(4)(D) has been violatedand (2) the parties have not agreed upon a methodfor the voluntary adjustment of the dispute.We conclude that there is reasonable cause to be-lieve that Section 8(b)(4)(D) has been violated andthat the parties have not agreed upon a method forthe voluntary adjustment of the dispute.With respect to (1), the Teamsters filed a grievancefor the work and, when the Greivance Committeeawarded the work to the Teamsters (Local 528),threatened, in writing, picketing and possible strikeaction to enforce the award if the Employer balkedat its application.With respect to (2), the Grievance Committee'sproceedings and award have no binding effect on theCarpenters. The Carpenters was not a party to thegrievance proceeding, nor was it afforded an oppor-tunity to be.We conclude that there is reasonable cause to be-lieve that a violation of Section 8(b)(4)(D) has oc-curred and that there exists no agreed-upon methodfor the voluntary adjustment of the dispute withinthe meaning of Section 10(k) of the Act. Accord-ingly, we find that this dispute is properly before theBoard for determination.E. fMerit of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various factors.' TheBoard has held that its determination in a jurisdic-tional dispute is an act of judgment based on com-monsense and experience, reached by balancingthose factors involved in a particular case.2The following factors are relevant in making thedetermination of the dispute before us:1. Board certificationTeamsters Local No. 728 was certified on October26, 1960, to represent employees at Knox HomesCorporation, a predecessor employer of NationalHomes. The record does not indicate the certifiedunit. Thereafter, Local No. 728 underwent a schismresulting in Local 528 as the servicing local of KnoxHomes.The Carpenters was certified on June i, 1967, atKnox Homes for a unit of all production and mainte-nance employees, including yard employees, plantclericals, leadmen. and sert ice employees; but ex-cluding over-the-road truckdrivers, truck spotters, of-fice clericals, professional employees, guards, andsupervisors as defined in the Act.The Teamsters certification is not in evidence, andthat of the Carpenters neither clearly includes norV 1. R v. Radio & Televrsi,n Brotdcart Engineerr I mon. Ilcal 1212.Inrternat i ioncl Brotherhord o! Electri c l uorkceri. .4 4'. (10 /( 'olumhrb BraIad-,avitng S/tem/]. 364 i S 573 (1961)' Inlernratinal 4.ocSiccon [f, 11 chintcti. IdcyL .o , .4 4 AFl (-1C0 (J .4Jonic ( otru, lion ( omptnin , 135 N LRB 1402 119621371 DECISIONS OF NATIONAL LABOR RELATIONS BOARDclearly excludes the work in dispute. Accordingly, weconclude this factor favors neither group of employ-ees.2. Collective-bargaining agreementsLocal 528 and the Employer are parties to the Na-tional Master Freight Agreement executed on April1, 1976, which will expire March 31, 1979. Local 528and the Employer have, in addition, privately execu-ted an addendum 4 modifying the master agreement.The Carpenters and the Employer executed an agree-ment on February 9, 1977, which will expire on April4, 1980.Article 2, section 2(c), of the Teamsters agreementreads in relevant part: "The jurisdiction covered bythe National Master Freight Agreement and its vari-ous supplements thereto includes, without lijmita-tion, stuffing, stripping, loading and discharging ofcargo on containers." The addendum to the Team-sters agreement defines its coverage as over "all ga-rage employees and hostlers" at the garage. The Car-penters contract does not describe the Union'sjurisdiction other than to grant recognition in thecertified unit in article 1I (recognition) of the con-tract. (See par. E, , above). These two contract provi-sions shed little light on who is entitled to the workand do not aid in determining this dispute.3. Company and industry practiceThe Employer employs mechanics and truckdriv-ers, who are represented by the Teamsters, at itstransportation department. From 1967 through 1977,the Teamsters, while the forklifts were garaged at thetransportation department, exclusively performedthe disputed work. Before 1967, plant employees oc-casionally performed the work. The record does notindicate the practice in the industry. The above fac-tory favors the Teamsters claims.4. Relative skillsThe teamsters have gased, oiled, repaired, anddriven the lifts for at least 10 years. The Teamsterscontends that their long experience in performing thework, and the Carpenters lack of such experience, isipso facto proof that the teamsters are more capableof performing the work than the carpenters. How-ever, there is no testimony on the record, nor conten-tion, that the carpenters lack the skills to service theEmployer's lifts. Both the Carpenters and the Em-ployer contend that the carpenters are able to per-form the work. Thus, this factor favors neither party.5. Economy and efficiency of operationsThe Employer contends that it is more time effi-cient and economical to house lifts in the same plantin which they are used than to maintain them a blockaway from the production floor. Every day 15 to 20minutes of over-the-road transport are saved to andfrom the plant; thus, time, gas, and man-hours aresaved. Furthermore, hazardous driving is avoidedunder the Employer's plan: pedestrians and vehicleson the public road are saved from the Employer'straffic and possible accidents are avoided. Produc-tion employees, who operated the lifts during theday, would maintain them at night as well as repairthem on the spot on the production floor instead ofsummoning a mechanic from the transportation de-partment. The factor of economy and efficiencystrongly favors the Employer's work assignment.6. Grievance Committee's awardA transportation department employee filed agrievance with the Teamsters on May 31, 1978. TheGrievance Committee sustained the Teamsters claimto the work on behalf of its members on January 25,1978. The Grievance Committee did not publish thebasis of its award for the Teamsters, and it is not inthe record. Since the Carpenters was not party to thearbitration proceeding and is not contractuallybound to accept it, and since the basis for the awardis not in the record, the Grievance Committee'saward carries little weight in the determination of thedispute.7. Employer preferenceThe Employer's assignment of the work to the em-ployees represented by the Carpenters triggered thedispute herein, and it prefers that the work be per-formed by those employees.ConclusionUpon the record as a whole, and after full consid-eration of all relevant factors, we conclude that em-ployees who are represented by the Carpenters areentitled to perform the work in dispute. We reachthis conclusion particularly in light of the Employer'sassignment and preference to the production andmaintenance employees at the plant and of the effi-ciency and economy of operations. In making thisdetermination, we are awarding the work in questionto employees who are represented by Millmen's Lo-cal No. 1528, but not to that Union or its members.372 The present determination is limited to the particularcontroversy which gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in this pro-ceeding,the National Labor Relations Board makesthe following Determination of Dispute.1. Employees employed by National Homes Cor-poration, who are represented by Millmen's LocalNo. 1528, affiliated with the United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, areentitled to perform the work of service and mainte-nance, including gas and oil service, of forklifts and373straddlers used by the Employer at its Thomson,Georgia, manufacturing facility.2. General Teamsters Local Union No. 528 is notentitled by means proscribed by Section 8(b)(4)(D)of the Act to force or require National Homes Cor-poration to assign the disputed work to employeesrepresented by that labor organization.3. Within 10 days from the date of this Decisionand Determination of Dispute, General TeamstersLocal Union No. 528 shall notify the Regional Direc-tor for Region 10, in writing, whether or not it willrefrain from forcing or requiring the Employer, bymeans proscnbed by Section 8(b)(4)(D) of the Act, toassign the disputed work in a manner inconsistentwith the above determination.GENERAL TEAMSTERS LOCAL UNION NO. 528